Citation Nr: 1521697	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  00-17 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability, to include as secondary to the service connected right ankle condition.

2. Entitlement to an increased evaluation for residuals of right second metacarpal, currently rated 10 percent disabling.

3. Entitlement to an increased evaluation for residuals of right ankle dislocation and sprain/fracture deformity of right tibia, currently rated 30 percent disabling.

4. Entitlement to special monthly compensation based on loss of use of right hand.

5. Entitlement to special monthly compensation based on loss of use of right foot.

6. Entitlement to special monthly compensation based on need for regular aid and attendance of another or being housebound.

7. Entitlement to an annual clothing allowance.

8. Entitlement to total disability rating based on individual unemployability (TDIU).

(The issues of whether new and material evidence has been received to reopen claims for service connection for right and left knee disabilities and the issues of entitlement to service connection for gout and a right wrist disability are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his nephew


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 1999 and June 2000 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, that respectively declined to reopen a claim of entitlement to service connection for a lumbosacral spine disorder secondary to a service-connected right ankle disability, denied claims for increased ratings for both the residuals of a fracture of the right index finger and for the residuals of a right ankle injury, and denied a claim of entitlement to an annual clothing allowance. 

In an August 2003 decision, the Board, in pertinent part, denied the Veteran's application to reopen the claim of entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected right ankle disability, and his claims for increased ratings for right index finger and right ankle disabilities.  The Board remanded the claim for entitlement to a clothing allowance.  The Veteran appealed the decision denying the claims to the United States Court of Appeals for Veterans Claims (Court).  In a June 2004 Order, the Court remanded the claims to the Board for readjudication in accordance with a Joint Motion for Remand.  In February 2005, the Board remanded the claims for additional development.

In August 2011, the Board reopened and remanded the claim for service connection for a lumbar spine disability and remanded the claims for increased ratings for the right index finger and right ankle disabilities.  The Board also remanded newly certified appeals seeking to reopen claims for service connection for bilateral knee disabilities, claims for service connection for a right wrist disability and gout, a claim for TDIU, and the claim for a clothing allowance.  In a separate August 2011 Board decision, the Board remanded claims for special monthly compensation (SMC) based on loss of use of the hand and foot and SMC based on the need for aid and attendance.  The petitions to reopen claims for service connection for bilateral knee disabilities and claims for service connection for a right wrist disability and gout are addressed in a separate rating decision.  Regarding the claims addressed herein, the Board finds that the development ordered in the August 2011 Remand has not been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before Veterans Law Judge (VLJ) Keller on the matters addressed herein in December 2002.  A transcript of that hearing is of record.  Since the August 2011 Board remand, VLJ Keller retired.  The Board notified the Veteran in January 2015 of VLJ Keller's retirement and offered him the opportunity to present testimony before another VLJ.  In March 2015, the Veteran declined to appear for a second hearing and indicated his desire for the Board to adjudicate his claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To schedule updated VA examinations and adjudicate intertwined issues.

The Board remanded the claim for service connection for a lumbar spine disability in August 2011 for a VA examination and etiological opinion.  The Board instructed the VA examiner to offer an opinion as to whether it is as likely as not (50 percent probability or greater) that the current lumbar spine disability is related to trauma sustained in service as a result of jumping off a tank, or otherwise.  The examiner was instructed to consider the Veteran's statements regarding the incurrence of the back disability, including his credible testimony of in-service back injury, treatment, chronic low back pain; service treatment records that include reference to back injury, chronic low back complaints and treatment, and the assessment of possible muscle spasm; the post-service assessment that his current disability is trauma-induced; credible statements regarding the continuity of low back symptomatology since service; as well as the lay statements provided by the Veteran's nephew regarding the incurrence of the low back injury in service and the continuity of low back symptomatology since service.  A VA examination was conducted in May 2012.  In the opinion, the examiner provided a negative etiology opinion and found that no complications, no sequelae, or continuity or chronicity were demonstrated.  It does not appear that the examiner considered the Veteran's credible testimony of in-service back injury, treatment, and chronic low back pain.  Consequently, the opinion report is inadequate for rating purposes and a remand is required to obtain an opinion in compliance with the Board's August 2011 remand instructions.

Regarding the claims for increased ratings for the right second metacarpal, to include entitlement to special monthly compensation (SMC) due to loss of use of the right hand, and for the right ankle condition, to include SMC due to loss of use of the foot, the claims were remanded in August 2011 for the scheduling of a VA examination to determine the current severity of the disabilities.  For the hand, the Board requested an opinion indicating whether the disability of the right index finger is functionally analogous to amputation, and whether the disability results in limitation of motion of the other digits or overall interference of hand function.  The examiner was also to opine whether the disability caused the Veteran to have no effective function of the right hand such that he would be equally well-served by an amputation stump or with the use of a suitable prosthetic appliance.  An examination was conducted in May 2012.  The examiner opined that the Veteran's current problems with his hand are not due to his service-connected condition.  The examiner stated that the Veteran had no complications, sequelae, continuity, or complications from the in-service injury.  The examiner did not consider the history of treatment of the service-connected condition or provide a rationale to support the findings.  Therefore, the examination report is inadequate for rating purposes and a remand is required to obtain adequate opinions.

Regarding the right ankle, the Board asked the examiner to opine whether the disability caused the Veteran to have no effective function of the right foot such that he would be equally well-served by an amputation stump or with the use of a suitable prosthetic appliance.  An examination was conducted in May 2012.  The examiner opined that the Veteran had no complications, sequelae, continuity, or complications from the in-service injury.  The examiner did not consider the history of treatment of the service-connected condition or provide a rationale to support the findings.  Therefore, the examination report is inadequate for rating purposes and a remand is required to obtain adequate opinions.

Regarding the claim for SMC for regular aid and attendance of another or being housebound, the Board finds that an opinion from a VA examiner must be obtained indicating whether the Veteran's service connected disabilities result in the need for the regular aid and attendance of another or result in him being housebound.

For the claims for a TDIU and entitlement to a clothing allowance, as noted herein, the Board has remanded issue of entitlement to service connection for a lumbar spine disability and entitlement to increased ratings for the right second metacarpal and right ankle disabilities.  In a concurrently issued remand, the Board has also remanded the issues of entitlement to service connection for a right knee disability, right wrist disability, and gout.  The issues on remand are pertinent to the claim for a TDIU.  Moreover, because the clothing allowance is based on prosthetics and clothing modifications made for service-connected and non-service connected disabilities that are currently on appeal, the Board finds that the issues on remand are also pertinent to the claim for entitlement to a clothing allowance.  Consequently, the Board finds the claims for a TDIU and entitlement to a clothing allowance are inextricably intertwined with the issues on remand and consideration of these issues must be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.

Finally, the Board observes the Veteran has submitted multiple opinions from a private provider indicating that he is unemployable due to service connected conditions.  An opinion from a VA examiner was obtained in October 2014 addressing the impact of the Veteran's service-connected disabilities on employment; however, the examiner did not address the opinions from the Veteran's private provider.  See Letters from Dr. W.F dated March 29, 2002; March 3, 2005; November 3, 2005; April 17, 2006; and October 7, 2008.  On remand, an addendum opinion should be obtained that addresses the private opinions relating to the Veteran's employability.  Further, should the Veteran not meet the schedular criteria for a TDIU during the pendency of the claim, the RO should consider whether the claim should be referred for an extraschedular TDIU.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file updated VA treatment records.

2. After the additional VA records have been obtained, schedule the Veteran for a VA orthopedic examination for the purpose of obtaining an opinion as to whether it is as likely as not that the Veteran's current back disability is related to his active service, including a reported back injury in service, chronic low back pain and symptoms in service, and diagnoses in service. 

The examiner should offer an opinion as to whether it is as likely as not (50 percent probability or greater) that the current lumbar spine disability is related to trauma sustained in service as a result of jumping off a tank, or otherwise.  In this regard, the VA examiner should consider the Veteran's statements regarding the incurrence of the back disability, including his credible testimony of in-service back injury, treatment, chronic low back pain; service treatment records that include reference to back injury, chronic low back complaints and treatment, and the assessment of possible muscle spasm; the post-service assessment that his current disability is trauma-induced; credible statements regarding the continuity of low back symptomatology since service; as well as the lay statements provided by the Veteran's nephew regarding the incurrence of the low back injury in service and the continuity of low back symptomatology since service. 

If the examiner determines that it is less likely than not that the Veteran's current lumbar spine was incurred during his period of active duty, the examiner should offer an opinion as to whether the current disability was as likely as not caused or aggravated by (permanently worsened as a result of) the Veteran's service-connected right ankle disability. 

The examiner is advised that the Board finds the Veteran's statements regarding in-service back injury, treatment, chronic low back pain and continuity of low back symptomatology since service are credible evidence.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

Aggravation means a permanent worsening beyond the natural progression of the disease.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3. Schedule the Veteran for a VA orthopedic examination(s) to determine the current severity of his right index finger and right ankle disabilities.  The electronic claims folder should be made available to and reviewed by the examiner, and the examination report should reflect that the electronic claims folder was reviewed.  

The examiner's report should include range of motion findings and findings as to any weakness, and should set forth all current complaints, findings, and diagnoses.  The report should also discuss the presence or absence of pain as well as functional impairment. 

With respect to the right index finger disability, the examiner should specifically opine as to whether the disability of the right index finger is functionally analogous to amputation, and indicate whether the disability results in limitation of motion of other digits or overall interference of hand function.  The examiner should also offer an opinion as to whether the Veteran, as a result of his right index finger disability, has no effective function of the right hand such that he would be equally well-served by an amputation stump or with the use of a suitable prosthetic appliance.  In this regard, the examiner should consider whether, on the basis of remaining function, the acts of grasping and manipulation could be accomplished equally well by an amputation stump with prosthesis. 

With respect to the right ankle disability, the examiner should offer an opinion as to whether the Veteran, as a result of his right ankle disability, has no effective function of the right foot such that he would be equally well-served by an amputation stump or with the use of a suitable prosthetic appliance.  In this regard, the examiner should consider whether, on the basis of remaining function, the acts of balance or propulsion could be accomplished equally well by an amputation stump with prosthesis. 

Finally, the examiner should offer an opinion regarding the impact the Veteran's right index finger and right ankle disabilities have on his employability. 

The examiner must review and consider the Veteran's history of treatment for residuals of the service-connected disabilities.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4. After completion of the above, request an addendum opinion from the VA examiner who provided the October 2014 opinion regarding employment for TDIU purposes.  If that examiner is not available, another qualified examiner should be asked to provide the addendum opinion.

Provide the examiner with access to the Veteran's electronic claims files and provide the examiner with a list of the Veteran's service-connected disabilities.

The examiner should provide a complete description of the effects of the service-connected disabilities on the Veteran's ordinary activity, including employment.

The examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities and furnish a full description of the effects of the service-connected disabilities on the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes, for example, standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

In the opinion, the examiner must comment on the opinions provided by Dr. W.F dated March 29, 2002; March 3, 2005; November 3, 2005; April 17, 2006; and October 7, 2008

All opinions must be supported by rationale.

5. Then, readjudicate the Veteran's claims, to include whether referral for extraschedular consideration is warranted for any claim, to include the right index finger, right ankle, and TDIU.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate opportunity for response.  Thereafter, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




